DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on May 21, 2019.  Claims 5 – 8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1 – 4 and 9 - 12 are presented for examination. 

Election/Restrictions
Applicant’s election without traverse of claims 1 – 4 and 9 – 12 in the reply filed on October 12, 2022 is acknowledged.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 and 9 introduce acronyms for AIS and TPCI. Examiner suggests establishing the full meaning of any abbreviations or acronyms upon their first introduction in the claim language, such as Automatic Information System (AIS). Appropriate correction is required.
Claim 9 is missing a period at the end of claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 4 and 9 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9, recite “predictive analytics” in line 6 and “prediction analytics” in line 7. It is unclear if these limitation are the same or different because the specification does not disclose a differentiation between predictive analytics and prediction analytics. Paragraph [0108] of the instant specification describes that predictive techniques may be used to in predicting a crude oil blend. Therefore the metes and bounds are unclear between the terms of “predictive” and “prediction”. For examination purposes the examiner will interpret “prediction analytics” in claims 1 and 9 to recite “the predictive analytics”. Appropriate correction is required.
Claims 2 - 4 and 10 - 12 inherit the deficiencies noted for claims 1 and 9 respectively and are therefore rejected under 35 U.S.C. 112(b).   
Claim  9 recites the limitation “the cargo volume” in the last step of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, “the cargo volume” will be interpreted as “a cargo volume”. 
Claims 10 – 12 depend on claim 9.  Claims 10 – 12 are rejected under 35 U.S.C. 112(b) because they depend from claim 9 and do not cure its deficiencies. 
Claims 3 and 11 recites the limitation "the most frequent transactions" and “the most likely transactions” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of examination, "the most frequent transactions" and “the most likely transactions” will be interpreted as "most frequent transactions" and “most likely transactions”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4 and 9 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to systems and a method for recommending multi-modal itineraries.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 1 recites limitations that are mathematical concepts and mental processes.  Claim 1 recites:
A method for cargo volume analysis including: 
receiving AIS information at a server, said server coupled to a network, wherein said AIS information includes at least a vessel draft information and a location information; 
calculating a TPCI based on the vessel draft information; 
determining cargo type from the location information using predictive analytics; 
predicting a crude oil blend using prediction analytics, and 
determining a cargo volume from said predicting.
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers mental processes and mathematical concepts.  The steps or receiving, determining and predicting are mental processes that can be performed in the human mind, or by a human using a pen and paper.  Claims that require a computer or perform a mental process in a computer environment may still recite a mental process.  See MPEP 2106.04(a)(2)(III).  The step of calculating a TPCI is considered a mathematical calculation, which is an abstract idea in the mathematical concepts enumerated grouping.  See MPEP 2106.04(a)(2)(I).  The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements of a server coupled to a network is recited at a high level of generality such that it amounts to no more than merely using a computer as a tool to perform the abstract idea. See MPEP 2106.05(f). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than merely using a computer as a tool to perform the abstract idea. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract ideas on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claims 2 – 4 are dependents of claim 1.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Claim 4 recites additional elements of an artificial neural network.  The additional elements of claim 4 do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or amount to significantly more.  The remaining dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components, or generally linking the use of the judicial exception to a particular technological environment or field of use, is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.
	Claims 9 - 12 are parallel in nature to claims 1 - 4, formulated as a system.  Claim 9 recites additional elements of processor -readable storage devices including non-transitory processor instructions directing a processor to perform a method.  The technological environment of claim 9 is similar to that of claim 1 which recites the additional elements of a server.  Accordingly, claims 9 – 12 are similarly ineligible.  
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180060808 A1 to Borgerson et al (hereafter Borgerson) in view of “TPC (Tonnage per Centimeter)” to Sargam (hereafter Sargam). 

Claim 1. Borgerson teaches the following limitations,   
A method for cargo volume analysis including: 
receiving AIS information at a server, said server coupled to a network, wherein said AIS information includes at least a vessel draft information and a location information; (FIG. 4 and[0042] “AIS networks”; [0036] “Vessel data include … draft…and estimated time of arrival”; [0265] “the received vessel location data…and physical characteristics of the vessel…yield combined data (406). The combined data is then used to generate a report…The generated report may be received by a server such as data center 112.”)

determining cargo type from the location information using predictive analytics; ([0264] “The received vessel location data is then used to infer a vessel’s cargo contents and load…using rules-based logic.”)
predicting a crude oil blend using the predictive analytics, and ([0042] “…a computer component to determine … likely cargo type and subtype … with rules-based logic (e.g., particular ports are points of transfer for specific cargo, time a ship is located at a port of call as an indicator of whether there was time to fully or partially load a ship…”)
Examiner notes [0086] of the specification of the instant application describes a sub-type as a blend of crude oil.   
determining a cargo volume from said predicting. ([0068] “It is to be appreciated that the properties of certain cargos may be considered in calculations of how much cargo is likely being carried by a particular vessel. For example, different grades of crude oil have different weights. Heavier grades of crude take more cargo space in crude oil tankers than lighter grades do and, thus, require a different calculation to convert cargo capacity from dead weight tons to barrels of oil. Rules-based logic, accounting for the different weights for each grade of crude, will calculate how much cargo or the maximum possible amount of a particular cargo that is likely aboard a particular vessel.”)

Regarding the following limitation, 
calculating a TPCI based on the vessel draft information;
	Borgerson teaches calculating the immersion of a vessel, [0071] “Embodiments of the disclosure analyze the height of vessels above water to estimate how much of a certain type of cargo is on board the vessel.”
	However, Borgerson does not explicitly teach calculating a TPCI based on draft information.  Sargam teaches calculating a TPCI using draft information (page 2 shows formulas for calculating TPCI using “draught”).
This technique of Sargam is applicable to the method of Borgerson as they both share characteristics and capabilities, namely, they are directed to determining the immersion of a vessel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borgerson to include calculating a TPCI as taught by Sargam because both values indicate the immersion of a vessel in water. One of ordinary skill in the art would have recognized that utilizing the TPCI calculation of Sargam would have yielded predictable results because the draft information disclosed by Borgerson is directly proportional to TPCI. As draught increases, corresponding value of buoyancy increases thereby increasing the value of TPCI (see page 2 of Sagram)
 
Claim 2. Borgerson, in view of Sargam, teaches the method of claim 1. Borgerson further teaches, 
wherein the prediction analytics includes applying association rules to a historical dataset. ([0264] “The received vessel location data is then used to infer a vessel's cargo contents and load (e.g., loaded or empty) status by combining the location data with historical vessel location data, vessel characteristics, port characteristics, and commodity flow patterns (404).”;  See also [0271] “…historical vessel information and historical vessel data may be used to infer load and cargo information as well as an origin and destination of the vessel.”)

Claim 3. Borgerson, in view of Sargam, teaches the method of claim 2. Borgerson further teaches, 
wherein the association rules include information about most frequent transactions and generates most likely transactions. ([0278] “…combining, via a processor, one or more of the digital vessel data, historical vessel location data, vessel location data, vessel physical characteristics data, port physical characteristics data associated with a port and known patterns of maritime trade flows, to yield first combined data (704) and inferring, based on the first combined data, a loaded/empty status of at least one of a vessel or a type of cargo in the vessel (706).”)
Examiner notes that the “known patterns of maritime trade flows” of Borgerson are being interpreted as most frequent transactions, as patterns are regularly or frequently repeated.  

Claim 4. Borgerson, in view of Sargam, teaches the method of claim 1. Borgerson further teaches, 
wherein prediction analytics includes using an artificial neural network based on a historical dataset. ([0264] “…the vessel's cargo contents, load status, and commodity flow patterns can be discerned in multiple ways, including, without limitation, using rules-based logic or Bayesian logic, neural networks, learning algorithms, other mathematical methods, direct inquiry to owners, shippers or port personnel or by historic data or additional contextual or inferential data.”; See also [0271] “…historical vessel information and historical vessel data may be used to infer load and cargo information as well as an origin and destination of the vessel.”)

Claims 9 - 12.  Claims 9 – 12 are directed to a processor-readable storage device performing a method that is parallel in nature to the method of claims 1 - 4.  Claims 9 - 12 are therefore rejected for the same reasons as set forth above for claims 1 - 4. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20150324913 A1 to Gernandt teaches techniques for determine a vessel’s tonnage using AIS and draft information.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628